GARTH, Circuit Judge,
dissenting:
Although I agree with certain of the underlying determinations found in the ma*1014jority opinion, I am obliged to dissent from that opinion because it incorporates the Kock v. Government of Virgin Islands, 744 F.2d 997 (3d Cir.1984) a holding with which I disagree. The majority opinion anticipates that in the event the district court after remand determines that a judgment may be entered against the Government of the Virgin Islands, that judgment could, under the Kock doctrine amount to as much as $100,000. Such a result would follow from the holding in Kock, decided this same day, that recoveries against the government in a wrongful death action resulting from medical malpractice may exceed the $25,000 limitation prescribed by the Virgin Islands Torts Claims Act, 33 V.I.C. §§ 3405-3415 (Equity Supp.1983) (“VITCA”).
Because I have dissented in Kock and because I believe that the Medical Malpractice Act cannot be construed to repeal or modify the terms of VITCA, I also dissent from the majority’s conclusion in Richardson that would permit a recovery against the government of the Virgin Islands in excess of the $25,000 VITCA limitations. Although I disagree with the bottom line conclusion of the Richardson majority opinion, as I have noted above, I do not disagree with subsidiary holdings found in the majority opinion.
I agree that a plaintiff relying on the Health Care Providers Malpractice Act, 27 V.I.C. § 166 (Equity Supp.1983), in a suit against the Government of the Virgin Islands must comply with the provisions of both the Act and with VITCA. I also agree that the accrual date for a wrongful death action is the date of death and that therefore the two-year statute of limitations had not expired at the time that Richardson’s complaint was filed. As the majority opinion expresses it “[W]e decline to create two classes of wrongful death plaintiffs — those suing for wrongful death resulting from malpractice and those suing for wrongful death resulting from other torts.” In either case, I agree that in an action for wrongful death the date of the decedent’s death marks the date of accrual for the purposes of the statute of limitations. The other aspect of the majority’s opinion with which I agree is the majority’s conclusion that the district court may not allow damages for medical expenses incurred for treatment of the decedent’s mother.1
Overall therefore, while I agree that certain of the predicate holdings addressed in the majority opinion are correct, I cannot agree with the majority’s conclusion which would permit the district court to impose up to $100,000 damages against the Government of the Virgin Islands if it ultimately appears that plaintiff had complied with the provisions of VITCA. I therefore dissent.

. Although the majority would reduce the $225,-000 assessed against Nurse Kooiker by $7,000, I suggest that the better procedure would be to remand to the district court for an accurate determination of the amount to be credited. It should be noted that Richardson’s brief claims some $7,560 as the medical expenses, but the record is silent as to how the district court judge computed that element of damages.